

116 HR 2262 IH: Environmental Health Workforce Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2262IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mrs. Lawrence (for herself, Mr. Cartwright, Ms. Jayapal, Mr. Raskin, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the  Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prioritize educating and training for existing and new environmental health professionals.
	
 1.Short titleThis Act may be cited as the Environmental Health Workforce Act of 2019. 2.FindingsThe Congress finds as follows:
 (1)The environmental health workforce is vital to protecting the health and safety of the public. (2)For years, State and local governmental public health agencies have reported substantial workforce losses and other challenges to the environmental health workforce.
 (3)According to the Association of State and Territorial Health Officials (ASTHO) and the National Association of County and City Health Officials (NACCHO), more than 50,600 State and local environmental health workforce jobs have been lost since 2008. This represents approximately 22 percent of the total State and local environmental health workforce.
 (4)In the coming years, the retiring Baby Boomer Generation will lead to a further decrease in the environmental health workforce.
 (5)Currently, only 28 States require a credential for environmental health workers that is an impartial, third-party endorsement of an individual’s professional knowledge and experience.
 (6)Educating and training existing and new environmental health professionals should be a national public health goal.
			3.Model standards and guidelines for credentialing environmental health workers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate national professional organizations, Federal, State, local, and tribal governmental agencies, and private-sector and nongovernmental entities, shall develop model standards and guidelines for credentialing environmental health workers.
 (b)Provision of standards and technical assistanceThe Secretary of Health and Human Services shall provide to State, local, and tribal governments— (1)the model standards and guidelines developed under subsection (a); and
 (2)technical assistance in credentialing environmental health workers. 4.Environmental Health Workforce Development Plan (a)In generalTo ensure that programs and activities (including education, training, and payment programs) of the Department of Health and Human Services for developing the environmental health workforce meet national needs, the Secretary of Health and Human Services shall develop a comprehensive and coordinated plan for such programs and activities that—
 (1)includes performance measures to more clearly determine the extent to which these programs and activities are meeting the Department’s strategic goal of strengthening the environmental health workforce;
 (2)identifies and communicates to stakeholders any gaps between existing programs and activities and future environmental health workforce needs identified in workforce projections of the Health Resources and Services Administration;
 (3)identifies actions needed to address such identified gaps; and (4)identifies any additional statutory authority that is needed by the Department to implement such identified actions.
 (b)Submission to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and to the Committees on Energy and Commerce and Education and Labor of the House of Representatives, the plan developed under subsection (a).
			5.Environmental health workforce development report
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall examine and identify best practices in 6 States (as described in subsection (b)) related to training and credentialing requirements for environmental health workers and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes information concerning—
 (1)types of environmental health workers employed at State, local, and city health departments and independent environmental health agencies;
 (2)educational backgrounds of environmental health workers; (3)whether environmental health workers are credentialed or registered, and what type of credential or registration each worker has received;
 (4)State requirements for continuing education for environmental health workers; (5)whether State, local, and city health departments and independent environmental health agencies track continuing education units for their environmental health workers; and
 (6)how frequently any exam required to qualify environmental health workers is updated and reviewed to ensure that the exam is consistent with current law.
 (b)Selection of StatesThe report described in subsection (a) shall be based upon the examination of such best practices with respect to 3 States that have credentialing requirements for environmental health workers (such as Maryland, Ohio, and Washington) and 3 States that do not have such requirements (such as Indiana, Michigan, and Pennsylvania).
 6.Public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended in paragraph (3)(B)—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (iii)a full-time job as an environmental health worker (as defined in section 7 of the Environmental Health Workforce Act of 2019) who is accredited, certified, or licensed in accordance with applicable law..
 7.DefinitionIn this Act, the terms environmental health worker and environmental health workforce refer to public health workers who investigate and assess hazardous environmental agents in various environmental settings and develop, promote, and enforce guidelines, policies, and interventions to control such hazards.
		